                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA

Howard Jackson,

              Plaintiff,

v.                                                       Case No. 19-cv-1987 (JNE/BRT)
                                                         ORDER
Ace Cash Express; Jay B. Shipowitz, C.E.O.
of Cash Express; Susan S. Pressler; Deputy
Kevin M. Murphy; and F.D.I.C.

              Defendants.

       This case is before the Court on a Report and Recommendation dated August 15,

2019. The magistrate judge recommended that all claims grounded in state law be

dismissed without prejudice for lack of subject-matter jurisdiction; that all claims

grounded in federal law brought against the named Defendants be dismissed with

prejudice; and that Plaintiff’s application to proceed in forma pauperis be denied.

Plaintiff objected. The Court has conducted a de novo review of the record. See 28

U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b); D. Minn. LR 72.2(b). Based on that review,

the Court accepts the recommendations to dismiss Plaintiff’s claims under federal law

and to deny his application to proceed in forma pauperis. The Court declines to exercise

supplemental jurisdiction over his state-law claims and dismisses the state-law claims

without prejudice. See Carlsbad Tech., Inc. v. HIF Bio, Inc., 556 U.S. 635, 639 (2009)

(“With respect to supplemental jurisdiction in particular, a federal court has subject-

matter jurisdiction over specified state-law claims, which it may (or may not) choose to

exercise. A district court’s decision whether to exercise that jurisdiction after dismissing



                                             1
every claim over which it had original jurisdiction is purely discretionary.” (citation

omitted)); Waters v. Madson, 921 F.3d 725, 735 n.6 (8th Cir. 2019) (“While a district

court may decline to exercise supplemental jurisdiction over a state-law claim brought

pendent to federal-question claims when the district court ‘has dismissed all claims over

which it has original jurisdiction,’ it is not required to do so if declining jurisdiction

would run contrary to ‘judicial economy, convenience, fairness, and comity.’” (quoting

City of Chicago v. Int’l Coll. of Surgeons, 522 U.S. 156, 173 (1997))). To the extent the

Report and Recommendation is consistent with this Order, the Report and

Recommendation [Docket No. 5] is adopted.

       Based on the files, records, and proceedings herein, and for the reasons stated

above, IT IS ORDERED THAT:

       1.     This action is dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B) as follows:

              a.      All claims grounded in state law are DISMISSED WITHOUT
                      PREJUDICE.

              b.      All claims grounded in federal law brought against the named
                      Defendants are DISMISSED WITH PREJUDICE.

       2.     Plaintiff’s application to proceed in forma pauperis [Docket No. 2] is
              DENIED.

       3.     The Clerk of Court shall terminate Docket No. 3.

       LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: September 13, 2019
                                                           s/ Joan N. Ericksen
                                                           JOAN N. ERICKSEN
                                                           United States District Judge




                                               2
